Citation Nr: 0835447	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
irritable bowel syndrome with recurrent colon polyps, 
currently rated 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
digestive or gastrointestinal disability, claimed as peptic 
ulcer disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the October 2003 rating decision, the RO determined that a 
disability rating in excess of 10 percent was not warranted 
for service-connected irritable bowel syndrome, and 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a digestive or gastrointestinal disability, 
claimed as peptic ulcer disease.  A notice of disagreement 
was filed in August 2004, and a statement of the case was 
issued in September 2005.  In a September 2005 rating 
decision, the RO assigned a 30 percent disability rating to 
irritable bowel syndrome, effective September 8, 2003 (the 
date of receipt of the increased rating claim).  In November 
2005, a substantive appeal was received with regard to the 
disability rating assigned, and the determination that new 
and material evidence had not been received to reopen the 
service connection claim.  The veteran testified at a Board 
hearing in June 2008; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Irritable bowel syndrome

The veteran's irritable bowel syndrome is rated 30 percent 
disabling, which is the highest rating assignable pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).  While the RO 
determined that a higher rating was not warranted under any 
other diagnostic code for rating the digestive system, it 
does not appear that the RO has properly adjudicated whether 
entitlement to an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Compensation ratings are based 
upon the average impairment of earning capacity.  To accord 
justice in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

The veteran has testified and submitted lay statements from 
his employer and a co-worker that he has taken many days of 
sick leave and had to take leave under the Family Medical 
Leave Act due to his service-connected disability.  Likewise, 
his employer stated that his time off from work has affected 
his ability to be promoted and to receive bonuses.  Given the 
veteran's testimony, statements from his employer, and other 
lay statements, the RO should consider whether entitlement to 
an extraschedular evaluation is warranted.

Digestive and/or gastrointestinal disability

At the Board hearing, the veteran testified that he had 
recently sought treatment at the VA Medical Center (VAMC) in 
Atlanta, Georgia, related to his claimed digestive and/or 
gastrointestinal disability.  Updated VA treatment records 
should be obtained from the Atlanta VAMC for the period 
September 2003 to the present.

The veteran also testified that he sought treatment with a 
private physician who suggested that his claimed digestive 
and/or gastrointestinal disability was related to his 
service-connected irritable bowel syndrome, and recommended 
that he see a specialist.  At the time of the hearing, the 
veteran was in the process of scheduling an appointment with 
a gastroenterologist; however, to date the veteran has not 
submitted any medical evidence relating to any such 
treatment.  The veteran should be contacted to identify the 
medical provider who suggested that his claimed digestive 
and/or gastrointestinal disability could be related to his 
irritable bowel syndrome, and to identify any 
gastroenterologist who has treated the veteran.  Such records 
should then be obtained from such medical providers.  

As detailed, the veteran is now claiming that his digestive 
and/or gastrointestinal disability is due to his service-
connected irritable bowel syndrome.  Such theory has not been 
considered by the RO.  In readjudicating the veteran's claim, 
the RO should consider such theory of entitlement when 
determining whether new and material evidence has been 
received to reopen the claim.  See Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to 
entitlement to an increased disability 
rating for irritable bowel syndrome, and 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
digestive and/or gastrointestinal 
disability.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With regard to the 
claim to reopen, the RO should take 
appropriate action to comply with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), to 
include informing him of evidence and 
information that is necessary to reopen 
the issue on appeal and also informing 
him of the evidence and information that 
is necessary to establish his entitlement 
to the underlying claim of entitlement to 
service connection for digestive and/or 
gastrointestinal disability.

2.  Obtain updated treatment records from 
the Atlanta VAMC for the period September 
2003 to the present.

3.  Request that the veteran provide the 
full name, address, and dates of 
treatment of the medical provider who 
suggested that his claimed digestive 
and/or gastrointestinal disability may be 
related to his irritable bowel syndrome, 
and request that the veteran provide the 
full name, address, and dates of 
treatment of any treating 
gastroenterologist.  After any necessary 
authorizations are completed by the 
veteran, attempt to obtain the entirety 
of the veteran's treatment records from 
such medical providers.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  With regard to his service-connected 
irritable bowel syndrome, the record 
should be reviewed and a determination 
should be made as to whether there has 
been a showing of marked interference 
with employment or other criteria 
justifying a referral for an 
extraschedular evaluation.  If so, the 
veteran's claim for a higher rating for 
his service-connected irritable bowel 
syndrome should be submitted to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
extraschedular consideration.

5.  After completion of the above, the RO 
should readjudicate the claims, to 
include readjudicating the claim to 
reopen under both a direct and secondary 
theory of entitlement, to determine if 
any of the benefits sought are warranted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




